DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-4, 6-9, 12, 17-18 are pending.  Applicant’s previous election of claims 1, 3-4, 12, still applies and claims 6-9, 17-18 remain withdrawn.
Response to Amendment
Applicant’s amendment of 08/05/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 3-4, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Akira et al. (JP 2012/185239, provided by Applicant, see machine translation provided by Applicant) in view of Yasuaki et al. (JP H11-133509, see machine translation) in view of Zhou et al. (WO 2012/060777) in view of Inoue et al. (U.S. 4,643,911) in view of Ochiai (U.S. 2003/0134124) in view of Kubo et al. (WO 2014/034507, see U.S. 2015/0212300).
Regarding claims 1, 3-4, 12, Akira teaches a lens with an optically functional center portion and a light blocking coating provided around the peripheral flange portion to prevent light leakage/ghosting from the non-optical flange part (i.e., the part where light is not intended to be transmitted) ([0007]-[0009], FIG. 1).  Akira does not disclose that the lens is a Fresnel lens.  
However, Yasuaki is also directed to lenses with a flange portion and teaches that the central optical portion of the lens (surrounded by a flange, as in Akira) may be a Fresnel lens with a sawtooth profile as claimed and also teaches that such a lens has a similar problem as in Akira (i.e., undesirable light interactions in the flange area) ([0011], FIG. 1).  Thus, it would have been obvious to have used a Fresnel lens in the active lens portion of Akira (surrounded by 
Modified Akira does not disclose the claimed thickness and width dimensions as claimed but these are prima facie obvious.  That is, it would have been an obvious to modify the dimensions (thickness and width) of lens in modified Akira based on routine experimentation, for the purpose of optimizing operation of said lens for a given application (e.g., an application requiring a smaller lens).  Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In addition and as an alternative to the above, Zhou is also directed to Fresnel lenses and teaches that one application for such lenses is for the flash device in mobile phones, and for such an application the thickness and width of the Fresnel lens would fall within the claimed ranges ([0001], [0003], [0071]).  Thus, it would have been obvious to have adjusted the dimensions of 
Modified Akira does not disclose the thickness of the light blocking layer in the flange part however this would be obvious to optimize as an art-recognized result effective variable in order to provide sufficient light blocking effect.  Additionally and alternatively, Inoue is also directed to a light shielding coating in the peripheral part of a lens and teaches that a suitable thickness is 10-60 microns (see abstract, col. 8, lines 60-65), overlapping the claimed range.  Thus, it would have been obvious to have used such a thickness for the light blocking coating in modified Akira as taught by Inoue because it is a suitable thickness for the intended effect (light blocking/shielding).
Modified Akira does not disclose the material that the lens is made of.  However Ochiai is also directed to optical devices and teaches an epoxy composition that may be formed into optical components (i.e., is adjusted to maintained optical performance and transparency) and provides a durable article, which comprises an epoxy compound as claimed (e.g., bis 3,4 epoxycyclohexyl adipate, which corresponds to the claimed compound with all R groups being hydrogen and with the linking group being adipate), an oxetane compound and a cationic initiator (see abstract, [0007], [0018], [0019], [0021], ]0062], [0083]), as in claims 3.  Thus, it would have been obvious to have used the epoxy composition of Ochiai to form the Fresnel lens in modified Akira because Ochiai teaches that it is suitable for optical applications and provides durability.
In addition an as an alternative to Ochiai, Kubo is also directed to optical devices and teaches an epoxy composition with a compound overlapping the claimed compound, and also with an oxetane compound and cationic initiator as in claim 3 ([0102], [0097]), that provides excelled optical properties and therefore would have been obvious to use for forming the Fresnel lens in modified Akira because Kubo teaches it provide excellent optical properties (see abstract, [0025]).  
The above cured product inherently has the same decomposition properties as in claims 4, and 12 because it includes the same materials that achieve these properties in the present application.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the claimed invention results in various beneficial properties not recognized by the prior art.  This is noted with appreciation, but the prior art does not need to arrive at the claimed subject matter for the same reasons as Applicant and therefore these benefits are not relevant in the context of establishing a prima facie case of obviousness (though these benefits may be relevant in rebutting a prima facie case of obviousness via unexpected results).  With respect to unexpected results, the data in the present application does not appear to be commensurate in scope with the present claims, at least in terms of the type and amount of materials used to form the lens.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787